Per Curiam.
The judgment should, be affirmed, for the reasons stated by the Supreme Court in its per curiam opinion.
Tt is-argued here that the land and pipe line are not exclusively used for water to be supplied and used in Jersey City, but that part of the water obtained through it is sold to corporations and individuals outside of the taxing district, and* therefore the exemption fails. To this we do not agree.
The aqueduct was not constructed as a business venture but to take care of the present and future needs of the city and its inhabitants. The pipe was made larger than was immediately necessary in order to provide for growth of the city. The sale of water not at present needed is merely incidental, and the fact of such present sale does not negative the use of the land for the purpose of public water-supply and of the accompanying exemption, so long as said land is reasonably needed for the present: or reasonably anticipated future supply of Jersey City for purely public purposes. In Newark v. Clinton, 49 N. J. L. 370, there was a separation between the tract used for public purposes and the rest of the land, which is not the condition here.
*694For affirmance—The Chancellor, Garrison, Trenchard, Parker, Bergen, Black, White, Heppenheimer, Williams, Taylor, Gardner, JJ. 11.
For reversal—None.